Citation Nr: 0726350	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

The veteran represented by:  Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In November 2004, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  In a February 2005 decision, the Board determined 
that new and material evidence had been received to reopen 
the previously denied claims for service connection for 
bilateral knee disabilities, but remanded the claims to the 
Appeals Management Center (AMC) for additional development.


FINDING OF FACT

Degenerative joint disease (DJD) of the left and right knees 
has been diagnosed and medically attributed to the veteran's 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
left and right knee disabilities were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is granting the veteran's claims for service 
connection for bilateral knee disabilities, in full, these 
claims are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Legal Analysis

The veteran claims his bilateral knee disabilities were 
caused by an incident that occurred during boot camp in 1966.  
At the November 2004 hearing he testified that he was told to 
get into a kneeling position and lean back so that his 
shoulders touched the ground (Hr'g. Tr., pg. 6).  When he 
could not perform this task, the drill instructor put his 
foot on his chest and pushed him back.  He heard a loud pop 
from his knees and experienced pain and swelling.  He has 
continued to have problems with his knees since this 
incident.  There is no record of this incident in his service 
medical records (SMRs), however, a statement and videotape 
were submitted in August 2001 from a fellow service member 
(T.B.) who recalled this incident.  

The veteran's SMRs indicate that he fell and skinned his left 
knee in May 1967.  He sustained an abrasion, which became 
infected.  It was cleaned and he was treated with penicillin.  
At the December 1967 discharge physical, there were no 
abnormalities of his lower extremities reported.

According to the veteran's testimony, he did not go to sick 
bay after the incident in boot camp because he was young and 
afraid that he would be forced to start over.  Because he was 
on the rifle range, he did not have to physically exert 
himself and his knees healed a bit before he went to Camp 
Lejeune and was deployed to Vietnam.  He said the December 
1967 discharge physical was performed by a corpsman and not a 
doctor.  He said the examination was very basic and they were 
in a rush to process all the soldiers.  He said he continued 
to have knee problems over the years, but was able to do his 
work and did not have any intervening knee injuries during 
civilian life.  In 1990, his knees worsened and he said he 
was issued a knee brace.  X-rays and MRIs have confirmed a 
diagnosis of DJD in both knees

The veteran's statements concerning the injury he sustained 
during boot camp are both competent and credible.  
Furthermore, the veteran is a physician and therefore 
competent to provide a medical opinion linking this injury 
with his current diagnosis of DJD.  Because he is a family 
physician and does not specialize in orthopedics and because 
he has a monetary stake in this appeal, his opinion is of 
less probative value, but has still been considered.  

In March 2004, a VA physician opined that the veteran's 
current DJD was not a result of the injury during boot camp 
or the left knee abrasion because there was too long of gap 
in time between the injuries and the diagnosis of DJD.  In 
the February 2005 remand, the Board instructed the AMC to 
have the physician who offered this opinion make some 
clarifications and provide the reasons and bases for the 
opinion.  If that particular physician was unavailable, the 
AMC was directed to have another physician equally qualified 
examine the veteran and render an opinion.  The signature on 
the March 2004 VA medical opinion is illegible, so the 
physician's name is unclear.  

Apparently, the physician who rendered the March 2004 opinion 
was unavailable, and in September 2005, the veteran was 
examined by another VA physician, Dr. Ellis.  Dr. Ellis 
opined that the veteran's DJD was at least as likely as not 
the result of the injury he sustained during boot camp.  Dr. 
Ellis further stated that the left knee disability was not a 
result of the 1967 abrasion.

In February 2006, the AMC sent the claims file to another VA 
physician, Dr. O'Malley, and asked him to specifically 
address the questions outlined in he Board's February 2005 
remand.  Dr. O'Malley opined that the left and right knee 
disabilities were at least as likely as not the result of the 
injury sustained during boot camp.  The doctor's opinion as 
to the left knee abrasion contradicts itself.  He stated that 
it was highly unlikely that it was the cause of the veteran's 
current DJD, but later stated that the disability was is at 
least as likely as not due to the abrasion.  Given his 
reasoning, however, it appears that he agreed with Dr. Ellis 
that the 1967 abrasion was not a factor in the later 
development of DJD in the left knee.

In May 2006, the AMC sent the claims file back to Dr. Ellis 
and asked her to specifically address the questions posed by 
the Board's February 2005.  Again, Dr. Ellis opined that the 
veteran's current right and left knee disabilities were the 
result of the injury he sustained during boot camp, but not 
the result of the left knee abrasion.  

In further support of the veteran's claim, Dr. Sims, a VA 
orthopedic surgeon, offered an opinion in November 2004.  Dr. 
Sims opined that in the absence of any history of civilian 
knee injury, it is as likely as not that the arthritis in the 
knees has a direct relationship with the injuries sustained 
in boot camp.  Dr. Everett, a private physician, also 
rendered an opinion in March 2003.  Using more tentative 
language, he opined that the osteoarthritis of the knees may 
well have resulted from the injury in boot camp.  

In sum, the overwhelming medical evidence indicates the 
veteran's bilateral knee DJD is related to the injury he 
sustained during boot camp.  Drs. Everett, Sims, Ellis, and 
O'Malley all have provided positive nexus opinions.  The only 
opinion to the contrary is a March 2004 VA opinion with an 
illegible signature and no supporting reasons or bases.

The AMC, in its June 2007 supplemental statement of the case 
(SSOC), based its denial of the claim on the fact that the 
positive nexus opinions were based on a self-reported history 
by the veteran without any evidence of medical treatment 
records to substantiate the injury.  A medical opinion based 
solely on a self-reported history is not, in and of itself, a 
reason to reject the opinion.  The Board must first make a 
determination as to whether the history reported by the 
veteran is credible.  Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Also, the lack of 
contemporaneous treatment records is not a reason to outright 
reject a veteran's reported history, although this may be a 
factor in determining whether the veteran's statements are 
credible.  Buchanan v. Nicholson, 451 F 3.d 1331, 1335 (Fed. 
Cir. 2006) (the Board may not rely on a medical opinion that 
rejects a veteran's recitation of his medical history because 
it is not corroborated by contemporaneous medical records).  

In this case, the veteran's statements concerning his knee 
injuries during boot camp in 1966 are credible.  Furthermore, 
the overwhelming medical evidence relates this injury to his 
current knee disabilities.  For these reasons, service 
connection is warranted.  


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


